Citation Nr: 0837305	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  00-24 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-service back 
injuries, status post surgical repair.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease with spinal stenosis.

3.  Entitlement to a temporary total rating for convalescence 
following surgery performed on June 18, 2000, under the 
provisions of 38 C.F.R. § 4.30, for a ruptured disk, L4-5, on 
the right.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) by the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on December 3, 2002, which 
granted a joint motion to vacate a June 2002 Board decision.  
The appeal initially arose from an October 2000 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The service 
connection issue on appeal arose from an August 2007 rating 
decision.  The case was remanded for additional development 
in July 2003, December 2005, and March 2008.

The Board notes that in accordance with the March 2008 remand 
instructions a statement of the case addressing the issue of 
entitlement to service connection for post-service back 
injuries, status post surgical repair, was issued in August 
2008.  In correspondence dated in September 2008 the 
veteran's service representative submitted information 
sufficient to perfect the appeal.  The issue, however, 
remains inextricably intertwined with the increased and 
temporary total rating issues on appeal and appellate review 
must be deferred pending completion of the necessary 
development of those issues.

The Board also notes that there has been no apparent action 
to protect the record as requested in the March 2008 remand.  
It was noted that an August 2007 rating decision code sheet 
indicated service connection had been established for a major 
depressive episode associated with lumbar disc disease and 
spinal stenosis and that a total rating based upon individual 
unemployability was granted effective from October 31, 2005.  
A copy of the rating decision documenting those actions (the 
BLUE Rating Action Sheet) is not of record.  This matter is 
again referred to the RO for appropriate action to protect 
the record; i.e., the placement of said blue sheet in the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has found that the VCAA notice requirements 
applied to all elements of a claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A review of 
the record shows the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
January 2004, January 2006, June 2006, and May 2008.  

The Board also notes that the March 2008 remand instructed 
the RO to schedule the veteran for a VA neurology 
examination, by an appropriate physician specialist, for an 
opinion as to the extent and nature of his service-connected 
back disability.  It was requested that the physician 
identify the degree to which, if any, the disorder was 
manifest by objective neurologic abnormalities and whether 
any such abnormalities may be attributed to the service-
connected back disorder as opposed to an intercurrent work 
injury to the L4-5 disc.  There is no indication, however, of 
any action related to this request.  The Court has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, additional development is required prior 
to appellate review.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2007).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA neurology examination, by an 
appropriate physician specialist, for an 
opinion as to the extent and nature of 
his service-connected back disability.  
The physician should identify the degree 
to which, if any, the disorder is 
manifest by objective neurologic 
abnormalities and whether any such 
abnormalities may be attributed to the 
service-connected back disorder as 
opposed to an intercurrent work injury to 
the L4-5 disc.  An opinion should also be 
provided addressing the extent to which, 
if any, a post-service back disability 
developed or was permanently aggravated 
by the service-connected back disability.  
All necessary tests and studies should be 
conducted, to include electromyography 
(EMG) or nerve conduction studies.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

